 1   TROUTMAN SANDERS LLP
     Jessica R. Lohr, Bar No. 302348
 2   jessica.lohr@troutman.com
 3   11682 El Camino Real
     Suite 400
 4   San Diego, CA 92130-2092
     Telephone: 858-509-6000
 5   Facsimile: 858-509-6040
     Attorneys for Defendant
 6   Portfolio Recovery Associates, LLC
 7
 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10
11   PAM LAMKIN,                              Case No. 2:18-cv-03071-WBS-KJN
12                Plaintiff,                  STIPULATION TO STAY EXECUTION
                                              OF JUDGMENT AND APPROVE
13   v.                                       SUPERSEDEAS BOND AND PROPOSED
14                                            ORDER
     PORTFOLIO RECOVERY ASSOCIATES,
15   LLC,                                     Judge: Hon. William B. Shubb
                                              Complaint filed: November 27, 2018
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                                                      STIPULATION TO STAY EXECUTION OF
                                                    JUDGMENT AND APPROVE SUPERSEDEAS
                                                                                 BOND
 1          STIPULATION TO STAY EXECUTION OF JUDGMENT AND APPROVE
                               SUPERSEDEAS BOND
 2
 3          Pursuant to Fed. R. Civ. P. 62(b) and Local Rule 143, Plaintiff Pam Lamkin (“Plaintiff”)

 4   and Defendant Portfolio Recovery Associates, LLC (“PRA”) (collectively, the “Parties”) hereby

 5   stipulate that the execution of the Judgment entered in this case be stayed and that the bond

 6   obtained by PRA should be approved.

 7          Rule 62 provides that “[a]t any time after judgment is entered, a party may obtain a stay

 8   by providing a bond or other security.” Fed. R. Civ. P. 62(b). “Under this rule, [PRA] could

 9   receive the stay ‘as a matter of right by posting a supersedeas bond acceptable to the court.’”

10   Nat’l Grange of the Order of Patrons of Husbandry v. Cal. Guild, No. 2:14-cv-676-WSB-DB,

11   2019 U.S. Dist. LEXIS 77185, at *6 (E.D. Cal. May 7, 2019); citing Matter of Combined Metals

12   Reduction Co., 557 F.2d 179, 193 (9th Cir. 1977). Under Local Rule 151(d), “a supersedeas bond

13   shall be 125 percent of the amount of the judgment unless the Court otherwise orders.”

14          On September 25, 2019, the Court entered an order granting summary judgment in favor

15   of Plaintiff in the amount of $298,500. (Dkt. No. 29). On September 30, 2019, the Court ordered

16   “that judgment is hereby entered in accordance with the Court’s order filed on September 25,

17   2019.” (Dkt. No. 31.) On October 1, 2019, PRA filed a Notice of Appeal of the Court’s

18   judgment. (Dkt. No. 32.) To stay execution of the judgment pending the appeal, PRA has

19   obtained the attached supersedeas bond from Crum & Forster, underwritten by United States Fire

20   Insurance Company, in the amount of $373,125.00, which is 125% of the amount of the judgment

21   entered by the Court. A copy of that bond is attached hereto as Exhibit A.

22          WHEREFORE, the Parties respectfully request that the Court endorse this stipulation and

23   order that the execution of the Judgment be stayed and the supersedeas bond be approved.

24          The Parties stipulate and agree that this Stipulation to Stay Execution of the Judgment is

25   without prejudice to Plaintiff’s Motion to Amend the Judgment (Dkt. No. 36).

26
27
28                                                             STIPULATION TO STAY EXECUTION OF
                                                   -1-       JUDGMENT AND APPROVE SUPERSEDEAS
                                                                                          BOND
 1   WE ASK FOR THIS:
 2
     By: /s/ Christopher R. Miltenberger            By: /s/ Jessica R. Lohr
 3      Christopher R. Miltenberger                     Jessica R. Lohr
        The Law Office of Chris R. Miltenberger,        Troutman Sanders LLP
 4      PLLC                                            jessica.lohr@troutman.com
        TX Bar No. 14171200                             11682 El Camino Real, Suite 400
 5      1340 N. White Chapel                            San Diego, CA 92130
 6      Suite 100                                       Telephone: (858) 509-6000
        Southlake, Texas 76092                          Facsimile: (858) 509-6040
 7      T: 817-416-5060 | F: 817-416-5062
        Email: chris@crmlawpractice.com                  Counsel for Portfolio Recovery
 8                                                       Associates, LLC
        Jonathan A. Stieglitz
 9      Nelson Hardiman LLP
10      1100 Glendon Avenue 14th Floor
        Los Angeles, CA 90024
11      Telephone: (310) 203-2727
        Facsimile: (310) 203-2727
12      E-Mail: jonathan.a.stieglitz@gmail.com
13
        Counsel for Plaintiff Pam Lamkin
14
15
16
17                                               ORDER

18          It is hereby ORDERED that execution of the Court’s Judgment entered on September 30,
19   2019 (Dkt. No. 31) is hereby STAYED pending resolution of the appeal of that Judgment.
20          Further, it is hereby ORDERED that the supersedeas bond obtained by PRA in the amount
21   of $373,125.00, attached to the stipulation as Exhibit A, is hereby APPROVED.
22
23          IT IS SO ORDERED.
24          Dated: October 29, 2019
25
26
27
28                                                            STIPULATION TO STAY EXECUTION OF
                                                   -2-      JUDGMENT AND APPROVE SUPERSEDEAS
                                                                                         BOND
